

116 HR 6491 IH: Eliminating Barriers to Rural Internet Development Grant Eligibility Act
U.S. House of Representatives
2020-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6491IN THE HOUSE OF REPRESENTATIVESApril 14, 2020Mr. Graves of Missouri (for himself and Mr. Katko) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Public Works and Economic Development Act of 1965 to provide for a high-speed broadband deployment initiative.1.Short titleThis Act may be cited as the Eliminating Barriers to Rural Internet Development Grant Eligibility Act or the E-BRIDGE Act. 2.High-speed broadband deployment initiative(a)In generalTitle II of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3141 et seq.) is amended by adding at the end the following:219.High-speed broadband deployment initiative(a)Definitions(1)Broadband projectThe term broad­band project means—(A)planning, technical assistance, or training;(B)the acquisition or development of land; or(C)the acquisition, design and engineering, construction, rehabilitation, alteration, expansion, or improvement of facilities, including related machinery, equipment, contractual rights, and intangible property, for the purpose of providing, extending, expanding, or improving high-speed broadband service to further the goals of this Act.(2)High-speed broadbandThe term high-speed broadband means the provision of two-way data transmission with sufficient downstream and upstream speeds to end users to permit effective participation in the economy and to support economic growth, as determined by the Secretary.(b)Broadband projects(1)In generalOn the application of an eligible recipient, the Secretary may make grants under this title for broadband projects. Any such grant shall be subject to the provisions of this section.(2)Eligible recipients for broadband projects(A)DefinitionIn the case of grants for broadband projects, the term eligible recipient includes, in addition to the eligible recipients identified in section 3—(i)a public-private partnership; and(ii)a consortium formed for the purpose of providing, extending, expanding, or improving high-speed broadband service between one or more eligible recipients, as defined in section 3, and one or more for-profit organizations.(B)Interest in real or personal propertyFor any broadband project of a public-private partnership or consortium, the Secretary shall require that title to any real or personal property acquired or improved with grant funds, or if the recipient will not acquire title another possessory interest acceptable to the Secretary, be vested in a public partner or eligible nonprofit organization or association for the useful life of the project, after which title may be transferred to any member of the public-private partnership or consortium in accordance with regulations promulgated by the Secretary.(3)ProcurementNotwithstanding any other provision of law, no person or entity shall be disqualified from competing to provide goods or services related to a broadband project on the basis that the person or entity participated in the development of the broadband project or in the drafting of specifications, requirements, statements of work, or similar documents related to the goods or services to be provided.(4)Broadband project propertyThe Secretary may permit a recipient of a grant for a broadband project to grant an option to acquire real or personal property (including contractual rights and intangible property) related to that project to a third party on such terms as the Secretary determines to be appropriate, provided that such option may only be exercised after the Secretary releases the Federal interest in the property. The grant or exercise of any such option shall not constitute a redistribution of grant funds within the meaning of section 217 of this title.(c)Sources of assistanceA grant provided under this section may be provided from amounts made available to carry out this title in combination with amounts made available under any other Federal program.(d)Non-Federal shareIn determining the amount of the non-Federal share of the cost of a broadband project, the Secretary may provide credit toward the non-Federal share for the present value of allowable contributions over the useful life of the broadband project, provided that the Secretary may require such assurances of the value of the rights and of the commitment of the rights as the Secretary determines to be appropriate..(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting after the item relating to section 218 the following new item:Sec. 219. High-speed broadband deployment initiative..